           Case 2:21-cv-00978-RSM-BAT Document 25 Filed 09/07/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ELSA DIAZ REYES,

 9                                 Petitioner,             CASE NO. 2:21-cv-00978-BAT-RSM

10           v.                                            ORDER GRANTING MOTIONS TO
                                                           SEAL EXHIBITS
11   IMMIGRATION AND CUSTOMS
     ENFORCEMENT FIELD OFFICE
12   DIRECTOR, et al.,

13          Before the Court are multiple motions filed by the parties to seal portions of the pleadings

14   and or supportive exhibits.

15          Petitioner filed a motion to seal the redacted portions she proffered regarding Exhibits A,

16   B, C, F, and G of the Maltese Declaration. See Dkt. 4 referring to Dkt. 3.

17          Respondents have filed two unopposed motions to seal. The first, regards Exhibit H,

18   contained in Dkt. 17. See Motion at Dkt. 1. The second, regards Exhibits C and V contained in

19   Dkt. 22. See motion at Dkt. 23. The Court having reviewed the motion and the record ORDERS:

20          1.      The Court GRANTS Petitioner's motion to seal. Dkt. 4.

21          2.      The Court GRANTS Respondents' motion to seal Dkt. 18.

22          3.      The Court GRANTS Respondents' motion to seal Dkt. 23.

23          4.      The clerk shall seal each of the above exhibits.



     ORDER GRANTING MOTIONS TO SEAL
     EXHIBITS - 1
         Case 2:21-cv-00978-RSM-BAT Document 25 Filed 09/07/21 Page 2 of 2




 1        5.    The clerk shall provide a copy of this order to the parties.

 2        DATED this 7th day of September 2021.

 3

 4                                                             A
                                                       BRIAN A. TSUCHIDA
 5                                                     United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTIONS TO SEAL
     EXHIBITS - 2
